Citation Nr: 0841954	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  01-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from June 1959 to November 
1966.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2000 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board previously remanded 
this matter for further development in June 2001, February 
2005, and March 2007.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In an October 2008 statement, the veteran's representative 
requests remand of this matter.  The representative states 
that the veteran's hearing loss has deteriorated markedly 
since the May 2007 audiology examination he underwent 
pursuant to the Board's most recent remand.  The 
representative notes that the veteran has undergone recent VA 
audiology treatment at the VA Medical Center in Ann Arbor, 
Michigan.  

The Board also notes that the veteran has not been provided 
with a notification letter that details the rating criteria 
for hearing loss disorders under 38 C.F.R. §§ 4.85, 4.86 
(2008).  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for 
hearing loss to include the rating 
criteria set out at 38 C.F.R. §§ 4.85, 
4.86.  See Vazquez-Flores, supra.  

2.  The RO should attempt to obtain VA 
treatment records reflecting the 
veteran's treatment at the VAMC Ann 
Arbor as noted by the representative.    

3.  The veteran should be scheduled for 
another VA examination with an 
audiologist in order to determine the 
nature and severity of any current 
hearing loss disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




